Citation Nr: 1343303	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The appellant had active service from July 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has been diagnosed with chronic lymphocytic leukemia.  He contends that it is related to exposure to herbicides.  He asserts that he was stationed at Camp Friendship either from 1965 to 1966 or from 1966 to 1967.  He goes on to say that Camp Friendship was located on the perimeter of Korat Royal Air Force Base in Thailand.  

A May 2010 VA Compensation & Pension Service (C&P) bulletin reveals that C&P has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin notes that some small Army installations established in Thailand during the Vietnam era may also have used perimeter herbicides in the same manner as the air bases.  C&P indicated that if a US Army Veteran claims a disability based on herbicide exposure and the Veteran was a member of a military police (MP) unit or was assigned a MP military occupational specialty and states that his duty placed him at or near the base perimeter, then herbicide exposure on a facts found or direct basis should be acknowledged for this Veteran.

The Board notes that the appellant's personnel records have not been associated with the claims file.  The duty to assist includes obtaining additional service personnel records when necessary for an adequate determination.  38 U.S.C.A. § 5103A.  As the appellant has asserted that he served in Thailand, near Korat Royal Air Force Base, either from 1965 to 1966 or from 1966 to 1967, the appellant's personnel records should be obtained.

Additionally, the RO/AMC should undertake further development as to whether the Veteran was exposed to herbicide agents on a "facts found basis," by contacting the United States Army and Joint Services Records Research Center (JSRRC) to determine the likelihood of the Veteran being exposed to herbicides while performing his duties at Camp Friendship.  See M21-MR, Part IV, Subpart ii, ch. 2, sec. C.10.q. (containing the development procedures for herbicide exposure in Thailand).

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's complete service personnel records to verify whether he had service in Thailand.  If he did, determine if he was a member of a MP unit or was assigned a MP military occupational specialty.  If the records cannot be obtained, this fact should be noted in the claims file.

2. Thereafter, attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions. Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent while performing his duties at Camp Friendship located near Korat Air Base in Thailand.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


